Title: January [1765]
From: Washington, George
To: 




1st. Had at the Home House 78 sheep besides the 11 which are up


fattening

78


At the River Plantation there are

60


At Muddy hole

28


At Doeg Run




Cattle at Home House—viz.—




Work Steers

6


Fatting Do. & 3 Cows

8


1 Bull

1


Cows




Yearlings




At Rivr. Plantn. in the whole





   
      
         At Muddy hole
         Do.
      
   






   
      
         At Doeg Run
         Do.
      
   





Hogs at Home house besides
}
3


Pigs in a Pen—2 Sows & a boar




Riverside
Grown



Shoats



Pigs


Muddy hole
Grown



Shoats



Pigs


Doeg Run
Grown



Shoats



Pigs


Mill
Grown



Shoats



Pigs


